DETAILED ACTION
Application 16/163126, “GRAPHENE-POLYMER POROUS SCAFFOLD FOR STABLE LITHIUM-SULFUR BATTERIES”, was US filed on 10/17/18 and claims priority from a foreign application filed on 10/17/17. 
This Office Action on the merits is in response to communication filed on 12/22/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
In the claims, the term "about" is interpreted to mean plus or minus 10% of a value stated as described in applicant’s published paragraph [0081].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, 27, 28, 31, 38, 41, 43, 55 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969) and Zhang (US 2020/0014029).
Regarding claim 7 and 57, Muldoon teaches a method (e.g. paragraph [0019]) of forming a nanocomposite cathode, the method comprising: 
combining a graphene material (“a conductive carbon”, paragraph [0019]; “graphene”, paragraph [0058]) with a first polar solvent to form a first mixture water (“carbon in water”, paragraph [0019; 0067]);
forming a first solution from the first mixture (“carbon in water”, paragraph [0019; 0067]);
forming a second solution with an N-polymer and a second polar solvent (mixing in polyethyleneimine as described in paragraph [0019] forms the second solution; alternatively, see paragraph [0067-0069] for example, “70 mg of bPEI and 25 ml of deionized water”);
combining the first solution and the second solution with sulfur to form a second mixture (paragraph [0019] describes a mixture, readable on the second mixture, including “carbon in water”, bPEI and precipitated elemental sulfur; paragraph [0067] clarifies that the bPEI may be added together with deionized water); and 


It is noted that claim 7 recites a specific order of adding ingredients to ultimately attain the second mixture, the specific order may not necessarily be the same as that taught by Muldoon.  However, it has been held that the selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IVC).  In this case, the Office finds that any differences between the order of adding/mixing ingredients in the claimed invention, compared to the invention of Muldoon as described in the art rejections do not yield unexpected consequence.  Accordingly, the order of mixing is not found to be consequential to the determination of patentability.

Muldoon does not expressly teach the concentration of graphene in the first mixture being between 0.5 and 10 mg/ml, or wherein the forming a first solution includes adding a surfactant such as polyvinylpyrrolidone PVP to the first mixture form the first solution.
However, Muldoon paragraph [0067] does teach a first mixture including 75 mg of Ketjen Black [a conductive carbon material analogous to graphene] and 250 ml of deionized water; ergo, a 0.3 mg/ml concentration.  This concentration is close to the lower limit of the clamed range, “about 0.5 mg/ml”.
In the battery art, Hatanaka teaches that the use of a dispersing agent [a surfactant] is conventional to increase dispersion uniformity at high concentration of 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Muldoon by adding a surfactant such as polyvinylpyrrolidone to the first mixture of graphene [conductive carbon] and water for the benefit of decreasing agglomeration and improving conductive material content as taught by Hatanaka.  The claimed first mixture concentration of about 0.5 to 10 mg/ml is found to be obvious in view of the cited art because Muldoon teaches a 0.3 mg/ml conductive material concentration, and Hatanaka teaches that concentrations as high as ~10 mg/ml can be achieved through the use of polyvinylpyrrolidone as a surfactant/dispersant.  

Muldoon teaches the use of graphene as a conductive material for the nanocomposite cathode, but does not expressly teach that the graphene is functionalized graphene, or as to claims 8 and 57 that the functionalization is executed by chemical treatment including acid treatment.  
In the battery art, Sinh teaches that unmodified graphene is inert and that it is desirable to chemically treat the graphene to create functionalized graphene that is useful in battery applications (abstract, paragraphs [0002-0003]).  Sinh further teaches the use of an acid treatment to facilitate the chemical treatment (paragraph [0020]).


Regarding the 12/22/21 amendment, as previously described, Muldoon teaches a mixture including an N-polymer [e.g. polyethyleneimine, bPEI] and a polar solvent, but does not appear to teach heat treating the mixture for about 6 to 24 hours such that a crosslinked network forms between the N-polymer and the functionalized graphene, the heat treating forming the nanocomposite cathode.
In the battery art, Zhang teaches that “[p]olymers with crosslinked structures have high cohesive energy, which results in higher binding strength and elasticity, and effective prevention of electrode swelling” (paragraph [0005]) and further teaches heat treating polyethylenimine at a time of between 1 and 24 hours in order to crosslink the polyethylenimine (paragraphs [0056-0057]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a 6 to 24 hour heating step to crosslink the polyethyleneimine of Muldoon for the benefit of providing improved strength, elasticity and swelling protection to the cathode as taught by Zhang.
It is noted that such a crosslinking operation is found to provide the claimed “crosslinked network [formed] between the N-polymer and the functionalized graphene” because the two materials are completely mixed together such that crosslinking the polyethylenimine provides the network between the constituents under the broadest as claimed is not specifically described in terms of structure in the claims, and is therefore not interpreted to require unnamed features.  
For example, the claimed crosslinked network is not interpreted to require the formation of a graphene-polyethenimine framework having hydrophobic sulfur captured and evenly distributed in the pore space of the framework as described in applicant’s published paragraphs [0028] and [0033].  Moreover, the temperature of the heat 6 to 24 hour heat treatment is not defined in claim 7 at least, so as to distinguish this heat treatment from prior art heat treatments.  As described in MPEP 2111, it is improper to read limitations of the specification into a claim so as to narrow the scope of the claim without express basis to do so.  


Regarding claim 27, Muldoon remains as applied to claim 7.  Muldoon further teaches adding a conductive additive to the mixture (paragraph [0048]; Muldoon claim 11).

Regarding claim 28, Muldoon remains as applied to claim 7.  Muldoon further teaches or suggests the invention wherein the sulfur is elemental sulfur (“elemental sulfur”, paragraph [0019]), and combining the first and second solution comprises: mixing the first solution and the second solution with a dispersed solution that includes the elemental sulfur (the precursor solution of paragraph [0019] includes the elemental 

Regarding claim 31, Muldoon remains as applied to claim 7.  Muldoon further teaches wherein a sulfur concentration of the sulfur-containing chemical reagent is from about 20 mg/ml to about 40 mg/ml (e.g. paragraph [0068] wherein 0.316 mol Na2S2O3 in 1.5 L of water suggests about 40 mg/ml of sulfur).

Regarding claim 38, Muldoon remains as applied to claim 32.  Muldoon further teaches wherein an N-polymer concentration of the second solution is from about 1 mg/ml to about 40 mg/ml (paragraph [0067]).

Regarding claim 41, Muldoon remains as applied to claim 7.  Muldoon further teaches or suggests the invention wherein the combining the first solution with the second solution includes precipitating elemental sulfur from a sulfur-containing chemical reagent (paragraph [0019]).  It is again noted that the selection of any order of mixing ingredients has been held to be prima facie obvious (MPEP 2144.04 IVC).  

Regarding claim 43, Muldoon remains as applied to claim 41.  Muldoon further teach wherein the precipitating is performed by a chemical redox reaction (e.g. paragraph [0049]).

Regarding claim 55, Muldoon remains as applied to claim 41.  Muldoon further teaches wherein a sulfur concentration of the sulfur-containing chemical reagent is from about 20 mg/ml to about 40 mg/ml (e.g. paragraph [0068] wherein 0.316 mol Na2S2O3 in 1.5 L of water suggests about 40 mg/ml of sulfur).

Regarding claim 58-59, Muldoon remains as applied to claim 7.  Muldoon further teach wherein the first and second polar solvent, which dissolve the graphene and the N-polymer, respectively, comprise water such as deionized water (e.g. paragraph [0019, 0067-0069]).


Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969), Zhang (US 2020/0014029) and Chen (US 2018/0351166).
Regarding claim 29, Muldoon remains as applied to claim 28.  Muldoon does not appear to teach the method comprising dissolving the sulfur in one of dimethyl sulfoxide (DMSO) or tetrahydrofuran (THF) to form a dispersed solution.
In the battery art, Chen teaches dissolving the sulfur in one of dimethyl sulfoxide (DMSO) or tetrahydrofuran (THF) to form a dispersed solution (paragraph [0057]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a step of dissolving sulfur in one of dimethyl sulfoxide (DMSO) or tetrahydrofuran (THF) to form a dispersed solution as taught by Chen for the benefit of providing sulfur that is easily combined with carbonaceous components.

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969), Zhang (US 2020/0014029) and Liu’816 (US 2015/0246816).
Regarding claim 40, Muldoon remains as applied to claim 7.  Muldoon teaches producing a nanocomposite cathode material by a process using chemical reactions in acidic conditions (e.g. paragraph [0068]), but does not appear to teach the process further comprising: adjusting a pH value of the mixture to about 8.
In the battery art, Liu’816 teaches a process of forming an electrode material including the use of chemical reactions in acidic conditions, but further teaches that the reaction is complete the reaction may be neutralized by adding a base to the mixture (paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to adjust the pH value of the mixture to about 8 by adding a base for the benefit of neutralizing an acidic reaction mixture as taught by Liu’816.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969), Zhang (US 2020/0014029) and Zhamu (US 2018/0083266).
Regarding claim 42, Muldoon remains as applied to claim 41.  Muldoon does not expressly state that the sulfur-containing chemical reagent is Na2S2. 

Moreover, in the battery art Zhamu teaches that species of the generic “a metal polysulfide” may include alkali polysulfides such as lithium polysulfide, sodium polysulfide, potassium sulfide and formulas of the general formula MxSy with M being an alkali metal (paragraph [0033]), clarifying that N2S2 is a known and obvious polysulfide species.  
A skilled artisan at the time of invention would have found it obvious to utilize Na2S2 for the “a polysulfide” of Muldoon, with Na2S2 being understood as an obvious alkali sulfide species or variant of the “a polysulfide” broadly disclosed by Muldoon.  Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Claims 44 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Hatanaka (US 2016/0200850), Sinh (US 2017/0203969), Zhang (US 2020/0014029) and Panchenko (US 2014/0050992).
Regarding claims 44 and 50, Muldoon remains as applied to claim 7.  Muldoon teaches forming the nanocomposite cathode by a method including the use of chemical reactions (e.g. paragraph [0049]), but does not appear to teach the reaction being 
However, a skilled artisan would have understood the conditions under which a chemical reaction are carried out to be a matter of chemical engineering design choice, with factors such as reaction time, reaction temperature, reaction atmosphere being controlled in order to manipulate the efficiency of the process and the qualities of the product produced.  For example, in the battery art, Panchenko teaches that a sulfur-carbon composite material can be formed from a mixture of components at elevated temperatures, e.g. 100-200 C, in an autoclave or in an open system using an inert argon gas to protect the reacting system (paragraph [0062]).  Moreover, it has been held that absent a showing of criticality, optimizable variables such as concentration and temperature do not patentably distinguish a claimed invention from a prior art reference which may otherwise teach a claimed invention (MPEP 2144.04 IIA).
Thus, the invention of claims 44 and 50 is found to be prima facie obvious, with the claimed invention being generally disclosed by Muldoon, but differing merely in terms of reaction atmosphere, temperature and time parameters, which would have been obvious to optimize by a skilled artisan at the time of invention.  


Claims 60-63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Sinh (US 2017/0203969), Liu’057 (US 2010/0081057), Zhang (US 2020/0014029) and Galimberti (US 2017/0226269).
Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Muldoon (US 2018/0123133), Sinh (US 2017/0203969), Liu’057 (US 2010/0081057), Galimberti (US 2017/0226269), Zhang (US 2020/0014029) and Chen (US 2018/0351166).
Regarding claim 60-61, Muldoon teaches a method (e.g. paragraph [0019]) of forming a nanocomposite cathode, the method comprising: 
dispersing a graphene material (“a conductive carbon”, paragraph [0019]; “graphene”, paragraph [0058]) in a first polar solvent to form a first solution (“carbon in water”, paragraph [0019; 0067]);
forming a second solution with an N-polymer and a second polar solvent (mixing in polyethyleneimine as described in paragraph [0019] forms the second solution; alternatively, see paragraph [0067-0069] for example, “70 mg of bPEI and 25 ml of deionized water”);
combining the first solution and the second solution with sulfur to form a second mixture (paragraph [0019] describes a mixture, readable on the second mixture, including “carbon in water”, bPEI and precipitated elemental sulfur; paragraph [0067] clarifies that the bPEI may be added together with deionized water); and 
heat treating the second mixture to form a nanocomposite cathode (paragraph [0072] describes applying the mixture to a film and subsequently heat drying and hot pressing [heat treatment steps] the mixture to form a nanocomposite cathode).

It is noted that claim 60 recites a specific order of adding ingredients to ultimately attain the second mixture, the specific order may not necessarily be the same as that 

Muldoon does not expressly teach wherein the forming a first solution includes adding a surfactant such as SDS [sodium dodecyl sulfate] or SDBS to the first mixture form the first solution.
In the battery art, Liu’057 teaches the creation of an aqueous solution including suspended graphene by use of SDS as a dispersant (paragraphs [0022-0023]).
In art from a different field of endeavor, but which deals with the same problem of carbon processing to form useful products therefrom, Galimberti teaches that it is “common knowledge” that carbon allotropes such as graphene may be dispersed in water-based solvents by use of surfactants.  Galimberti further teaches that the surfactant SDS is believed to be useful in this role because the dodecyl substituent interacts with the allotrope, while the salt of the SDS improves dispersion in water (paragraph [0012]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method of Muldoon by utilizing a surfactant such as SDS in the carbon water mixture, for the benefit of enabling adequate dispersal of the carbon in 

Muldoon teaches the use of graphene as a conductive material for the nanocomposite cathode, but does not expressly teach that the graphene is functionalized graphene, or as to claim 61 that the functionalization is executed by chemical treatment including acid treatment.  
In the battery art, Sinh teaches that unmodified graphene is inert and that it is desirable to chemically treat the graphene to create functionalized graphene that is useful in battery applications (abstract, paragraphs [0002-0003]).  Sinh further teaches the use of an acid treatment to facilitate the chemical treatment (paragraph [0020]).
Additionally, Galimberti teaches it well known that to aid in achievement of stable dispersion of carbon allotropes in both liquid media and polymer matrices, the allotropes may be functionalized by chemical modifications (paragraphs [0007-0009] summarizes various known chemical functionalization strategies known in the art at the time of invention).
It would have been obvious to a person having ordinary skill in the art at the time of invention to chemically treat, such as by acid treatment, the graphene of Muldoon to provide functionalized graphene for the benefit of tailoring the graphene for battery applications as taught by Sinh or conditioning the graphene for better dispersion in solvent and interaction with the other constituents of the mixture as taught by Galimberti.

Regarding the 12/22/21 amendment, as previously described, Muldoon teaches a mixture including an N-polymer [e.g. polyethyleneimine, bPEI] and a polar solvent, but does not appear to teach heat treating the mixture for about 6 to 24 hours such that a crosslinked network forms between the N-polymer and the functionalized graphene, the heat treating forming the nanocomposite cathode.
In the battery art, Zhang teaches that “[p]olymers with crosslinked structures have high cohesive energy, which results in higher binding strength and elasticity, and effective prevention of electrode swelling” (paragraph [0005]) and further teaches heat treating polyethylenimine at a time of between 1 and 24 hours in order to crosslink the polyethylenimine (paragraphs [0056-0057]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a 6 to 24 hour heating step to crosslink the polyethyleneimine of Muldoon for the benefit of providing improved strength, elasticity and swelling protection to the cathode as taught by Zhang.
Such a crosslinking operation is found to provide the claimed “crosslinked network [formed] between the N-polymer and the functionalized graphene” because the two materials are completely mixed together such that crosslinking the polyethylenimine provides the network between the constituents under the broadest reasonable interpretation of such a network.  It is noted that the “crosslinked network” is not specifically described in terms of structure in the claims, and is therefore not interpreted to require unnamed features such as the formation of a graphene-polyethenimine framework having hydrophobic sulfur captured and evenly distributed in the pore space of the framework as described in applicant’s published paragraphs [0028] and [0033].  


Regarding claim 62, Muldoon remains as applied to claim 60.  Muldoon further teaches adding a conductive additive to the mixture (paragraph [0048]; Muldoon claim 11).

Regarding claim 63, Muldoon remains as applied to claim 60.  Muldoon further teaches or suggests the invention wherein the sulfur is elemental sulfur (“elemental sulfur”, paragraph [0019]), and combining the first and second solution comprises: mixing the first solution and the second solution with a dispersed solution that includes the elemental sulfur (the precursor solution of paragraph [0019] includes the elemental sulfur as a component thereof).  It is again noted that the selection of any order of mixing ingredients has been held to be prima facie obvious (MPEP 2144.04 IVC).  

Regarding claim 64, Muldoon remains as applied to claim 63.  Muldoon does not appear to teach the method further including dissolving the sulfur in one of dimethyl sulfoxide (DMSO) or tetrahydrofuran (THF) to form a dispersed solution.  However, this feature is obvious in view of Chen for reasons previously detailed in the rejection of claim 29 above.

Regarding claim 65, Muldoon remains as applied to claim 60.  Muldoon further teaches wherein a sulfur concentration of the sulfur-containing chemical reagent is from about 20 mg/ml to about 40 mg/ml (e.g. paragraph [0068] wherein 0.316 mol Na2S2O3 in 1.5 L of water suggests about 40 mg/ml of sulfur).


Response to Arguments
Applicant’s arguments filed on 12/22/21 have been fully considered but are moot in view of the new ground(s) of rejection relying on Zhang (US 2020/0014029), which are necessitated by amendment.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 571-272-1398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723